Name: Council Directive 85/591/EEC of 20 December 1985 concerning the introduction of Community methods of sampling and analysis for the monitoring of foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: agri-foodstuffs;  health;  marketing;  foodstuff
 Date Published: 1985-12-31

 Avis juridique important|31985L0591Council Directive 85/591/EEC of 20 December 1985 concerning the introduction of Community methods of sampling and analysis for the monitoring of foodstuffs intended for human consumption Official Journal L 372 , 31/12/1985 P. 0050 - 0052 Finnish special edition: Chapter 13 Volume 15 P. 0015 Spanish special edition: Chapter 13 Volume 19 P. 0054 Swedish special edition: Chapter 13 Volume 15 P. 0015 Portuguese special edition Chapter 13 Volume 19 P. 0054 COUNCIL DIRECTIVE of 20 December 1985 concerning the introduction of Community methods of sampling and analysis for the monitoring of foodstuffs intended for human consumption (85/591/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the production, manufacture, marketing and use of foodstuffs intended for human consumption are of considerable importance in the European Economic Community; Whereas the methods of sampling and analysis used for this purpose can have direct repercussions on the establishment and functioning of the common market; whereas they should, therefore, be harmonized; Whereas the laying down of these methods of sampling and analysis constitutes a measure of a purely scientific and technical nature; whereas a rapid procedure for developing, improving and supplementing such methods is necessary; whereas, in order to facilitate the adoption of such measures, a procedure should be introduced for close cooperation between the Member States and the Commission within the Standing Committee for Foodstuffs, HAS ADOPTED THIS DIRECTIVE:Article 11. Where it is necessary to introduce Community methods of sampling or analysis for the purpose of determining the composition, conditions of manufacture, packaging or labelling of a foodstuff, such methods shall be adopted by the Commission or by the Council as appropriate in accordance with the procedure laid down in Article 4.2. Paragraph 1 shall be without prejudice to any specific provisions currently in force or hereafter adopted in the context of special Community rules. 3. For the purposes of determining whether it is necessary to introduce the measures provided for in paragraph 1, the following criteria in particular will be taken into consideration:(a) the need to ensure that Community law is uniformly applied;(b)the existence of barriers to intra-Community trade;(c)the permanent or recurrent nature of the criteria referred to in (a) or (b). Article 21. The Directives provided for in Article 1 shall take account of the state of scientific and technical knowledge, in particular of proven methods of sampling and analysis. 2. Such Directives shall specify appropriate time limits for Member States to implement them. 3. The introduction of the measures provided for in Article 1 (1) shall not preclude Member States from using other tested and scientifically valid methods provided that this does not hinder the free movement of products recognized as complying with the rules by virtue of Community methods. However, in the event of differences in the interpretation of results, those obtained by the use of Community methods shall be determinant. 4. The methods of analysis introduced shall comply with the criteria set out in the Annex. 5. Without prejudice to Article 3, the necesaary amendments to existing Directives in so far as appropriate in view of the advanced state of scientific and technological knowledge may, at the request of a Member State, be adopted by means of the procedure provided for in Article 4. Article 31. Where a Member State has detailed evidence that a measure adopted in accordance with Article 1 is inappropriate in a particular case for technical reasons or because it is insufficiently conclusive for the examination of an important health question, that Member State may temporarily suspend the measure in question in its territory but only for that particular case. It shall immediately inform the other Member States and the Commission thereof and give reasons for its decision. 2. The Commission shall examine as soon as possible the evidence given by the Member State and then consult the Member States within the Standing Committee for Foodstuffs referred to in Article 4, after which it shall deliver its opinion forthwith and take the appropriate measures. 3. If the Commission considers that amendments to the measure adopted in accordance with Article 1 are necessary in order to resolve the difficulties mentioned in paragraph 1, it shall initiate the procedure laid down in Article 4. The member State which has suspended the Community measure may, in that event, continue to do so until the amendments enter into force. Article 41. Where the procedure defined in this Article is invoked, the matter shall be referred to the Standing Committee for Foodstuffs set up by Decision 69/414/EEC (1) (hereinafter called 'the Committee') by its chairman, either on his own initiative or at the request of a representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its own opinion on that draft within a time limit set by the chairman having regard to the urgency of the matter. Opinions shall be delivered by a majority of 45 votes, the votes of the Member States being weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote. 3. (a) Where the measures envisaged are in accordance with the opinion of the Committee, the Commission shall adopt them;(b)Where the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal on the measures to be taken. The Council shall act by a qualified majority;(c)If the Council has not acted within three months after submission of the proposal, the proposed measures shall be adopted by the Commission. Article 5Member States shall, within a period of two years following notification thereof (2), bring into force by law, regulation or administrative action any provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. Article 6This Directive is addressed to the Member States. Done at Brussels, 20 December 1985. For the Council The President R. STEICHEN (1) OJ No C 53, 24. 2. 1984, p. 9. (2) OJ No C 46, 18. 2. 1985, p. 95. (3) OJ No C 44, 15. 2. 1985, p. 1. (1) OJ No L 291, 19. 11. 1969, p. 9. (2) This Directive was notified to the Member States on 23 December 1985.